Order filed March 23, 2020




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00557-CV
                                   ____________

                           KEVIN L. HOOD, Appellant

                                         V.

                       HANNA & HANNA INC., Appellee


                  On Appeal from the Co Civil Ct at Law No 4
                            Harris County, Texas
                       Trial Court Cause No. 1106883

                                    ORDER

      The clerk’s record was filed August 23, 2018. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain (1) Defendant’s Motion for Continuance on
Plaintiff’s Motion for Summary Judgment filed 6/1/2018 and any order signed by
the trial court on that motion and (2) Defendant’s Objections to Plaintiff’s
Evidence in Support of its Motion for Summary Judgment filed 6/1/2018 and any
order signed by the trial court on that motion.
       The Harris County Clerk is directed to file a supplemental clerk’s
record on or before April 7, 2020, containing (1) Defendant’s             Motion      for
Continuance on Plaintiff’s Motion for Summary Judgment filed 6/1/2018 and any
order signed by the trial court on that motion and (2) Defendant’s Objections to
Plaintiff’s Evidence in Support of its Motion for Summary Judgment filed
6/1/2018 and any order signed by the trial court on that motion.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM



Panel Consists of Justices Christopher, Bourliot, and Zimmerer.